Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 08, 2021

The Court of Appeals hereby passes the following order:

A21A1244. IN THE INTEREST OF C. M. T., A CHILD (FATHER).

      Michael Tatum filed a petition to legitimate C. M. T. After a hearing, the trial
court denied the petition, and Tatum filed this appeal. We, however, lack jurisdiction.
      A legitimation action is a domestic relations case, and an appeal in a domestic
relations case must be initiated by filing an application for discretionary review. See
OCGA § 5-6-35 (a) (2), (b); Cloud v. Norwood, 321 Ga. App. 218, 218 (739 SE2d 93)
(2013); Brown v. Williams, 174 Ga. App. 604, 604 (332 SE2d 48) (1985).
“[C]ompliance with the discretionary appeals procedure is jurisdictional.” Fabe v.
Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Tatum’s failure to follow
the discretionary review procedure deprives us of jurisdiction over this appeal, which
is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/08/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.